                  Case 1:18-cr-00538-MKB Document 1-2 Filed 10/03/18 Page 1 of 1 PageID #: 36




                                             INDICTMENT SEALING FORM

Case name:   United States v. Low Taek Jho. et al.

Reason for Sealing:

             The defendants are currently at liberty and located overseas, and the government plans to begin the process of

             executing their arrest in the coming weeks by seeking their extradition to the United States. The government

             seeks to seal the indictment to ensure that the defendants do not learn that they are under indictment and to prevent

             them from fleeing justice to avoid arrest and prosecution. Specifically, neither Low Taek Jho nor Ng Chong Hwa

             are United States citizens, and are believed to be currently located outside ofthe United States. The government

             is concerned that revelation ofthe indictment at this stage would result in the defendants' flight from justice by,

             among other things, relocating to, or remaining in, a country from which extradition to the United States would not

              be possible. Notably, the indictment has been returned well within the applicable statute of limitations and

             pealing is not requested simply to toll the statute.


By:     [/                                                          Date: October 3,2018
          s^G. Roll^
          Istant United States Attorney
       United States Attorney's Office
       Eastern District ofNew York
       271 Cadman Plaza East
       Brooklyn, New York 11201
